            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

EDWARD LEE BROWN,
      Plaintiff,
v.                                                  Case No. 1:21-cv-23-AW-GRJ
MADELINE GRIFFIN,
     Defendant.
_______________________________/
           ORDER ADOPTING REPORT AND RECOMMENDATION

      Having considered the magistrate judge’s April 5, 2021 Report and

Recommendation, ECF No. 11, to which no objections have been filed, I now agree

that dismissal is appropriate.

      It is now ORDERED:

      1.     The Report and Recommendation (ECF No. 11) is adopted and

incorporated into this order.

      2.     The clerk will enter a judgment that says, “This case is dismissed.”

      3.     The clerk will close the file.

      SO ORDERED on May 16, 2021.

                                        s/ Allen Winsor
                                        United States District Judge
